                                                                             JS-6



 1
 2
 3
 4
 5
 6
 7
                          UNITED STATES DISTRICT COURT
 8                       CENTRAL DISTRICT OF CALIFORNIA
 9
       CARLA PURNELL and TANISHA                  Case No.: 2:18-cv-01172 DSF (SSx)
10     SLAUGHTER, individually and on
       behalf of all other similarly situated
11     individuals,
12                                                FINAL APPROVAL ORDER AND
                           Plaintiffs,            JUDGMENT
13            vs.
14
       CLEARVIEW CENTERS, LLC;
15     1334 WESTWOOD, LLC; 2432
       WALNUT LLC; 2435 GLYNDON,
16     LLC; QUAINT LLC; and
       MICHAEL ROY, etc.,
17
                      Defendants.
18
19
           The Court has read and considered the Motion for Final Approval of
20
     Class/Collective Action Settlement submitted by Carla Purnell and Tanisha
21
     Slaughter on behalf of themselves and the similarly situated employees of
22
     Defendants Clearview Centers, LLC; 1334, LLC; 2432 Walnut, LLC; 2435
23
     Glyndon, LLC; Quaint LLC, and Michael Roy. The Court preliminarily approved
24
     the Parties’ Settlement and their proposed resolution of Plaintiffs’ class, collective,
25
     and representative claims on behalf of the California Class Members and FLSA
26
     Collective Members (the Settlement Class Members).
27
           In accordance with the order granting preliminary approval, and in
28
     compliance with due process, the Settlement Administrator sent the Class Notice to

                                                -1-
 1   each California Class Member and FLSA Collective Member by first-class mail.
 2   The Class Notice informed California Class Members and FLSA Collective
 3   Members of the terms of the Settlement, the right to participate in the Settlement,
 4   the right to object to the Settlement, the right to request exclusion and pursue their
 5   own remedies, and the right to appear in person or by counsel at the hearing
 6   regarding final approval of the Settlement.
 7         The Court therefore orders, adjudges, and decrees that:
 8         1.     Initial-capitalized terms in this order shall have the same meaning as
 9   assigned to them in the Settlement Agreement.
10         2.     The Settlement Administrator has fulfilled its initial notice and
11   reporting duties under the Settlement Agreement.
12         3.     The Class Notice: (i) was the best practicable notice under the facts and
13   circumstances of this case; (ii) was reasonably calculated to apprise California Class
14   Members and FLSA Collective Members of the pendency of the Action, their right
15   to participate in the Settlement, their right to exclude themselves from the
16   Settlement, and their right to object to, and/or appear at the Final Approval Hearing
17   for, the Settlement; and (iii) constituted due, adequate, and sufficient notice of a
18   class/collective settlement under Federal Rule of Civil Procedure 23, 29 U.S.C.
19   section 201, et seq., due process, and any other applicable rules or law. Only three
20   individuals asked to exclude themselves from the Settlement, and no individuals
21   objected to the Settlement.
22         4.     The notice of settlement served by Plaintiffs on the California Labor
23   and Workforce Development Agency (“LWDA”) satisfied the requirements of
24   PAGA. The LWDA has expressed no objection to the Settlement.
25         5.     The notice of settlement served by Defendants on the United States and
26   applicable state attorneys general satisfies the requirements of the Class Action
27   Fairness Act. The attorneys general have expressed no objections to the Settlement.
28

                                                -2-
 1          6.     The terms of the Settlement are fair, reasonable, and adequate, and the
 2   standards and applicable requirements for final approval of this class and collective
 3   action settlement are satisfied, including the provisions of Rule 23 of the Federal
 4   Rules of Civil Procedure and the provisions of 29 U.S.C. section 201, et seq.
 5          7.     The Settlement has been reached as a result of intensive, serious, and
 6   non-collusive, arms-length negotiations and was achieved with the aid of an
 7   experienced mediator. The Settlement was entered into in good faith as to each
 8   California Settlement Class Member and FLSA Settlement Collective Member.
 9          8.     Counsel are experienced class action litigators and have expressed the
10   view that the Settlement is fair, reasonable, and adequate.
11          9.     Taking into consideration the nature of the Plaintiffs’ claims; the
12   nature of Defendants’ defenses; the expense, complexity, and likely duration of
13   further litigation; and the risk of attaining and maintaining class action status
14   throughout the litigation, the amounts paid under the Settlement are fair and
15   reasonable. Moreover, the allocation of settlement proceeds among the California
16   Settlement Class Members and FLSA Settlement Collective Members is fair,
17   adequate, and reasonable. The fact that a settlement represents a compromise of the
18   Parties’ respective positions rather than the result of a finding of liability at trial
19   also supports the Court’s decision granting final approval.
20          10.    The Court appoints Plaintiffs as representatives of, and Class Counsel
21   as counsel for, the California Settlement Class Members and the FLSA Settlement
22   Collective Members for the purpose of entering into and implementing the
23   Settlement.
24          11.    The Settlement Administrator is to execute the distribution of proceeds
25   pursuant to the terms of the Settlement.
26          12.    As of the Effective Date, the Plaintiffs, California Settlement Class
27   Members, and the FLSA Settlement Collective Members, and their legally
28   authorized representatives, heirs, estates, trustees, executors, administrators,

                                                  -3-
 1   principals, beneficiaries, representatives, agents, assigns, and successors, and/or
 2   anyone claiming through them or acting or purporting to act for them or on their
 3   behalf, regardless of whether they have received actual notice of the proposed
 4   Settlement, have conclusively compromised, settled, discharged, and provided: the
 5   Complete and General Release (in the case of Plaintiffs); the release of California
 6   Settlement Class Members’ Released Claims (in the case of the California
 7   Settlement Class Members); and release of FLSA Settlement Collective Members’
 8   Released Claims (in the case of FLSA Settlement Collective Members who cash
 9   their Individual Settlement Payments) against Defendants and the Released Parties,
10   and are bound by the provisions of the Settlement Agreement.
11         13.     Payment to the California Labor and Workforce Development Agency
12   of $7,500.00 as its share of the settlement of claims arising under the California
13   Private Attorneys General Act in this case is fair, reasonable, and adequate. That
14   amount shall be paid from the Total Settlement Amount in accordance with the
15   Settlement Agreement and this Court’s orders, and there shall be no further recourse
16   for the civil penalties released under the terms of the Settlement.
17         14.     The fees, expenses, and any other costs of CPT Group, Inc. in
18   administering the Settlement, in the amount of $8,500.00, are fair and reasonable.
19   That amount shall be paid out of the Total Settlement Amount in accordance with
20   the Settlement Agreement, which shall fully, finally, and completely compensate
21   CPT Group, Inc. for all fees, expenses, and any other costs in administering the
22   Settlement.
23         15.     The Court approves the payment of class representative service awards
24   in the amount of $750.00 to each of the Named Plaintiffs (in addition to any
25   recovery they may receive as a member of one or more of the classes under the
26   Settlement and their Retaliation Claims Payments).
27         16.     The Court approves the payment of Retaliation Claims Payments in the
28   amount of $20,000.00 to each of the Plaintiffs (in addition to any recovery they may

                                               -4-
 1   receive as a member of one or more of the classes under the Settlement and their
 2   class representative service awards) in exchange for their general release to
 3   Defendants including their release of any retaliation claims related to their
 4   termination of employment by Defendants.
 5         17.    The Court approves the payment of attorneys’ fees to Class Counsel in
 6   the amount of 25% of the Total Settlement Amount less their litigation costs, i.e.
 7   $107,647.08, and litigation costs of $16,411.68 to be paid in the manner set forth in
 8   the Settlement Agreement to the extent it is not inconsistent with this Courts orders.
 9   No other attorneys or law firms shall be entitled to any award of attorneys’ fees or
10   costs from Defendant in any way connected with this Action.
11         18.    The Settlement Agreement and this Final Approval Order and
12   Judgment shall have res judicata and preclusive effect in all pending and future
13   lawsuits or other proceedings that encompass any of Plaintiffs’ claims, the
14   California Settlement Class Members’ Released Claims, and the FLSA Settlement
15   Collective Members’ Released Claims, whether those lawsuits or proceedings are
16   maintained by or on behalf of Plaintiffs, the California Settlement Class Members,
17   and/or the FLSA Settlement Collective Members. The Settlement Agreement and
18   this Final Approval Order and Judgment shall be binding on Plaintiffs, California
19   Settlement Class Members, and FLSA Settlement Collective Members, their heirs,
20   estates, trustees, executors, administrators, principals, beneficiaries, representatives,
21   agents, assigns, and successors, and/or anyone claiming through them or acting or
22   purporting to act for them or on their behalf.
23         19.    Plaintiffs, the California Settlement Class Members, and the FLSA
24   Settlement Collective Members are permanently barred from filing, commencing,
25   prosecuting, intervening in, or participating (as class members or otherwise) in any
26   other lawsuit or administrative, regulatory, arbitration, or other proceeding in any
27   jurisdiction based on the claims released in the Settlement Agreement.
28

                                                -5-
 1         20.     The Settlement, and any proceedings undertaken pursuant to it, may not
 2   be offered, received, or construed as evidence of a presumption, concession, or an
 3   admission by any Party of liability or non-liability; the certifiability or non-
 4   certifiability the class and collective claims resolved by the Settlement; the
 5   manageability or non-manageability of the PAGA representative claims resolved by
 6   the Settlement; provided, however, that reference may be made to this Settlement in
 7   such proceedings as may be necessary to effectuate the provisions of this
 8   Settlement.
 9         21.     This Final Approval Order and Judgment shall be entered forthwith,
10   dismissing this Action with prejudice.
11         22.     Without affecting the finality of the Final Approval Order and
12   Judgment, the Court retains continuing jurisdiction over Plaintiffs, Defendants, the
13   California Settlement Class Members, and the FLSA Settlement Collective
14   Members as to all matters concerning the administration, consummation, and
15   enforcement of this Settlement Agreement.
16         23.     If this Order is reversed on appeal or the Settlement Agreement is
17   terminated or is not consummated for any reason, the foregoing certification of
18   claims, appointment of class representatives and appointment of class counsel shall
19   be void and of no further effect, and the parties shall be returned to the status each
20   occupied before entry of this Order without prejudice to any legal argument that any
21   of the parties might have asserted but for the Settlement.
22
23         IT IS SO ORDERED.
24   DATED: May 21, 2019
25                                            Honorable Dale S. Fischer
                                              UNITED STATES DISTRICT JUDGE
26
27
28

                                                -6-
